Title: To Alexander Hamilton from Benjamin Lincoln, 7 April 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


From the Collector of BostonApril 7th 1791
Sir,
I have the pleasure of enclosing a return of all the vessels built within this District from March 4th 1789 to March 4th 1791 collected & made agreeably to your wishes communicated by Mr Coxe your assistant the 10th ult. You will find the number exceedingly small and is not I think, more than one third of what was built in the years 1784 and 1785. I will attempt to assign some reasons why the business has suffered so great a deminution. As in this statement I may suggest some peices of information as you have often requested.
In the first place, at the close of the war, we were destitute, almost of shipping of any kind especially of those suitable for the fishing business, we very soon increased our numbers and by 1787 or 1788 we were fully supplied with vessels of this kind & with a sufficient number for our other purposes had we no regard to the carrying trade. We early discovered that although our number of fishing vessels was far short of the number employed in that business before the war, yet that we had too many and that more fish were caught than could find a market at a price which would save the taken of them free from loss, this has induced many to quit the business, while others have lessened their capital employed in it. The embarrasment which we have experienced from the unfriendly disposition of the Algerines and the partiality which the French Nation discovered to their own fisheries have been checks upon the sale of our Cod Fish and induced many to employ these vessels in an-other channel, while our Mackrel business has been ruined, entirely, by a diversion in a great measure of those Fish from our coast. The state of our fisheries and the delay some of our vessels have experienced and the disappointment of others in obtaining freights in the Southern States damp our ardour for building and are among the causes which may be assigned that so few vessels have been built the last two years in this District. I say that these are among the causes, they are not the sole causes. The scarcity of Ship Timber near the Sea Coast in this District is a check upon our building, as in time it must unless some especial measures are adopted to prevent it, a circumstance which should it become general would be pregnant with the most dangerous consequences.
If we take a survey of the Eastern States we shall find that their timber trees are greatly reduced and totally gone in many parts from the shores to a line thirty miles perpendicular there to, and that through the Country in general they are destroyed as fast as it is for the interest of the husbandman to do it without regard to the existance of a marine hereafter. If we reflect on the tenure by which our lands are held, that they cannot be secured in the same family, by the possessor of them for more than one or two lives at the most, that thereby is destroyed one of the greatest motives, which seems to have actuated mankind, who have been seen when there was no prospect of their enjoying the fruit of their labours, while in old age tottering in the field aided by the staff and imploying their time in planting the achorn strengthened and ⟨animated⟩ by a belief that they were laying a foundation for the happiness & support of their offspring, if we consider that it requires a term from fifty to one hundred years from planting the Achorn to the tree becoming of sufficient size for planks & the largest timber and when we contrast the state of the timber now, with what it was only fifty years past, we cannot be at a loss to pronounce that unless some measures are adopted by the public & those immediately that the day will come and that many of the children now living will see it when we shall no longer command the means of commerce or defence; where then will be that jewel for which we have so long contended? I think it would not be more laughable to hear a man without hands boasting of his freedom and independence, than to see this country supposing itself on strong grounds among the nations of the earth while to others she owed the means of her defence.
If it may be said that we need not be anxious, that Britain has, long since, been deprived of most of her timber, but, that she always found a supply from the neighbouring nations, it is true that She has received a very ample supply from a broad, notwithstanding She would put nothing at hazard. She always cultivated with the utmost care a certain proportion of the Island with trees always sufficient at all times in cases of accident to have Kept up that force for which she has been so distinguished & which has been so necessary to her own safety. But where shall the United States look for ⟨supplies of Ship Timber,⟩ without their own limits? None ⟨can be found on this⟩ side of the atlantic. The whole Country Northward & Eastward of the State of New Hampshire, with a few exceptions only, where an indifferent Oak is to be found, is principally covered with what is called the black growth the pine, the spruce, the hemlock &c. In some parts will be found the maple, the beach, the white birch, & the yallow birch, with this timber some vessels have been built in this State and many by the British since the close of the war in the Province of New Brunswick. There has not been sufficient time since the war to ascertain the value of such timber; if however upon trial it should be found to answer the purpose we cannot promise our selves a supply of it long for when once cut off a different kind of wood generally springs up viz a growth of the black kind or the white birch which is a very indifferent wood. If on the whole we are convinced that the succeeding generations will have a demand for shipping and we cannot point out a source from which they will be able to draw a supply of timber for building other than by our attention, at this day, to the culture of trees and that measure suitable therefor when grown should be neglected by us we shall be highly reprehensible for the neglect and justly chargable with a criminal improviding.

We should not be in The same critical situation respecting this matter as we now are did we hold our land on the same tenure as are the estates held in England; there the grand sire who plants the achorn knows that his child or grand child will reap the benefits of his labours; but the case is very different here where there is no public security that lands shall remain any given time in the same line, hence a very different kind of improvement takes place and one the most unfriendly to the culture of trees for timber.
Secretary of the Treasury
